Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jean-Paul Hoffman on Jan. 19, 2020.
The application has been amended as follows: 
28.  (Currently Amended)       A sensor apparatus for a lithographic tool, the sensor apparatus comprising:
               a radiation receiver,
               a transmissive plate supporting the radiation receiver, the transmissive plate having a lens or convex structure formed therein on a side opposite to the radiation receiver, the lens or convex structure having a single curved surface configured to pass essentially all radiation in the lithographic tool received by the transmissive plate from the radiation receiver or having a plurality of convex surfaces, and
               a radiation detector configured to detect radiation transmitted by the lens or convex structure, wherein the radiation receiver, transmissive plate, and radiation detector are aligned along an imaginary straight line.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	January 20, 2021